Walker, Judge:
This is an appeal to reappraisement taken under tlie provisions of section 501 of the Tariff Act of 1930 by the collector of customs from values found on appraisement by the United States appraiser at the port of Los Angeles on certain dummy bottles imported from France.
■It appears that the invoice in question covers 23 cases of dummy bottles which were invoiced at a total value of 552 francs. From the statement made by counsel for the defendant it appears that in entering the merchandise the charge for pacldng, which appeared on another page of the invoice, was overlooked by the customs broker, and that on appraisement the appraiser failed to notice the omission. At the hearing counsel for the Government read into the record the oral stipulation of the parties that—
the proper appraised value consists of the invoice price, together with the cost of packing which appears upon the invoice; that the proper dutiable value is the export value; that there is no higher value, and that the merchandise as invoiced, together with the cost of packing stated thereon, represents the price at which such merchandise is freely offered for sale in the usual wholesale quantities in the principal markets of the country from which exported.
In harmony with this stipulation I find that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis of value for the dummy bottles in question; and that *556such, value for the merchandise in issue is the entered and appraised! value plus packing as invoiced. Judgment will issue accordingly.